Citation Nr: 1622746	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  13-10 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for migraine headaches for the period prior to June 30, 2014, and in excess of 30 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to August 31, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from October 30, 1965 to October 29, 1968 and from August 28, 1974 to November 20, 1986. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from August 2011 and January 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In the August 2011 rating decision, the RO granted service connection for migraine headaches and assigned a noncompensable rating, effective August 31, 2010 and denied entitlement to a TDIU.

In a January 2015 rating decision, entitlement to a TDIU was granted, effective August 31, 2010, and a higher 30 percent rating for migraine headaches was granted, effective June 30, 2014.   When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35   (1993).  In this case, as higher ratings are available for migraine headaches during both appeal periods, the issue remains on appeal.  Further, because a TDIU was not granted for the entire appeal period, that issue is also still before the Board.

In his March 2013 substantive appeal (via a VA form 9), the Veteran requested a hearing before the Board in Washington, D.C.  In a February 2016 letter, the Veteran was advised that he was scheduled for his requested hearing in March 2016.  In February 2016, the Veteran submitted a written statement to inform VA that he would not attend the scheduled hearing and to decide his case "in a favorable manner based upon the evidence of record."  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.


The issue of entitlement to a TDIU for the period prior to August 31, 2010 is addressed in the REMAND portion of the decision below and is] REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Affording the Veteran all reasonable doubt, since the August 31, 2010 effective date of the grant of service connection, the degree of impairment from the Veteran's migraine headaches more nearly approximate very frequent prostrating attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for an initial 50 percent rating, but no higher, for migraine headaches have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Veteran received notification prior to the initial AOJ decision through notice letters in January 2010 and in February 2011.  The content of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran is currently assigned an initial 0 percent rating for migraine headaches pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015) for the period prior to June 30, 2014 and a 30 percent rating thereafter.

Diagnostic Code 8100 provides ratings for migraine headaches.  That diagnostic code provides a 10 percent rating for characteristic prostrating attacks occurring an average of once every two months over the several months.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is warranted for very frequent completely prostrating attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).

For rating codes, such as Diagnostic Code 8100, which do not provide for a 0 percent rating, a 0 percent rating will nevertheless be assigned when the symptomatology required for the minimum compensable rating is not shown. 38 C.F.R. § 4.31 (2015).

A March 2011 QTC examination report reflects that the Veteran described headaches that were migraine in nature.  When his headaches occur, he is able to take care of some household chores, but is unable to go to work.  He indicated that the level of severity for the headaches was at a pain level of 10 on a scale of 1 to 10, with 10 being the highest level of pain.  He experiences headaches on average of 10 times per week and they last for 90 minutes.  They symptoms of the condition are vomiting from medication.  The symptoms described as often as three times daily with each occurrence lasting 90 minutes.  The ability to perform daily functions during flare-ups is limited to "very little."  The treatment is Vicodin, awful vomiting, unless he eats a lot while taking medications.   The Veteran stated that with regard to overall functional impairment, he is unable to drive, cannot tolerate conversation, is irritable, and needs to be alone during flare-ups.  The examiner opined that the Veteran is unable to be employed due to severe headaches from head injury causing unsteadiness when walking, vomiting episodes, and a need to lie down due to dizziness and pain.  

A June 2014 VA headaches DBQ report reflects that the Veteran takes Motrin and Vicodin for headaches.  He has constant, pulsating or throbbing head pain on both sides of the head.  His pain worsens with physical activity.  Also, due to his headaches he experiences sensitivity to light and sound, changes in vision, and sensory changes.  The duration of the typical head pain is more than 2 days.  The pain is located on both sides of the head.  The Veteran has characteristic prostrating attacks of migraine headache pain more frequently than once per month.  He has very frequent prostrating and prolonged attacks of migraine pain.  The Veteran's headache condition impacts his ability to work in that he has partial impairment of physical and cognitive activities of employment during periods of severe headaches.  

The Board is aware that the Veteran's migraine headaches have not been described as very frequent completely prostrating and prolonged attacks; however, as evidenced by the VA examinations of record, headaches have been reported as very frequent, specifically 10 times a week.  The symptomatology associated with the headaches has also not changed (pain, nausea, vomiting, light and sound sensitivity, and dizziness.  Thus, it is clear from the totality of the evidence that headaches are occurring more than once a month and they have been described as characteristic prostrating attacks according to the June 2014 VA examination report.  This satisfies the criteria for a 30 percent rating.  Further, the description provided by the Veteran shows that his migraine headaches are very frequent, occurring significantly more than once every month, and last for an extended period of time.  In addition, the evidence shows that his migraine headaches impact the Veteran's ability to work, which meets the criteria for a 50 percent rating, i.e. productive of severe economic adaptability. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Thus, affording the Veteran all reasonable doubt, the Board finds that since the August 31, 2010 effective date of the grant of service connection, the Veteran's migraine headaches have more nearly approximated the criteria for an initial 50 percent rating, which is the maximum scheduler rating available under Diagnostic Code 8100.  See 38 C.F.R. § 4.124(a). See also 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board finds no basis upon which to assign a higher evaluation for the Veteran's service-connected migraine headache disorder, as a review of the record, to include the lay and medical evidence, fails to reveal any additional symptomatology or functional limitation associated with his headaches, apart from that already considered, sufficient to warrant a higher rating under any alternate rating codes. See 38 C.F.R. §§ 4.14, 4.21.

The Board has also considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided. 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service, to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b).
 
The Veteran's symptoms associated with his service-connected tension headaches include recurrent severe head pain that frequently cause the Veteran to need to lie down for prolonged periods.  Additionally, although the Veteran experiences non-headache symptoms associated with his headaches, including nausea, vomiting, dizziness and sensitivity to light and sound, the Board finds that these non-headache symptoms are adequately contemplated by the 50 percent rating criteria under Diagnostic Code 810, which considered "completely prostrating and prolonged attacks."  The Board finds that these "prostrating" attacks could reasonably include headache pain and non-headache symptoms such as nausea, vomiting, sensitivity to light and sound, and dizziness.  As such, the Board finds that the rating criteria are, therefore, adequate to evaluate the Veteran's service-connected migraine headaches and referral for consideration of an extraschedular rating is not warranted in this case.


ORDER

An initial 50 percent rating for migraine headaches is granted.  


REMAND

In September 2009, the RO received the Veteran's application for increased compensation based on unemployability (VA form 21-8940).  

In an October 2010 QTC examination report, the examiner opined that there was nothing about the Veteran's service connected diabetes, hypertension, hypertension related left ventricular hypertrophy or erectile dysfunction that would prevent him from mildly active work.  Nor would the shrapnel wounds prevent light to moderate work.  His recent mastoidectomy and CSF leak prevented work at the present time, but this is not related to his disabilities.  The Veteran was service-connected for CSF leak related to residuals traumatic brain injury, effective August 31, 2010, the date in which a TDIU was granted.  The issue remaining before the Board is whether the disabilities for which the Veteran was service-connected prior to August 31, 2010 rendered him unemployable.

Prior to August 31, 2010, the Veteran's service-connected disabilities included left ventricular hypertrophy with ischemia, rated as 60 percent disabling (effective September 21, 2009); posttraumatic stress disorder (PTSD), rated as 50 percent disabling (effective July 29, 2010);  diabetes mellitus, type 2, rated as 20 percent disabling (effective November 7, 2006), asthma, rated 10 percent disabling (effective December 1, 1986), tinnitus, rated 10 percent disabling (effective August 28, 2009), diabetic dermopathy, rated as 10 percent disabling (effective September 21, 2009), and scarring of the back and shoulders and bilateral hearing loss, each rated as noncompensable.  His combined service-connected disability rating was 80 percent from September 21, 2009 and 90 percent from July 29, 2010.  Clearly, the disability ratings assigned for the Veteran's service-connected disabilities prior to August 31, 2010, meet the schedular threshold requirements for consideration of the assignment of a TDIU rating. 38 C.F.R. § 4.16(a).  

The United States Court of Appeals for Veterans Claims (Court) has held that VA has an obligation to obtain retrospective medical opinions in instances where there is competent evidence suggesting that a higher rating may be appropriate during a relevant period but insufficient clinical evidence to determine whether such an increase is, in fact, warranted.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period). In this case, the Board finds that a retrospective medical opinion addressing the effects of the Veteran's service-connected left ventricular hypertrophy with ischemia, PTSD, diabetes mellitus, type 2, asthma, tinnitus, diabetic dermopathy,  scarring of the back and shoulders and bilateral hearing loss, on the Veteran's ability to obtain and maintain substantially gainful employment consistent with his education and occupational experience for the time period prior to August 31, 2010, is necessary to effectively adjudicate the TDIU claim on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination, with an appropriate examiner(s), to provide a retrospective opinion regarding the impact of Veteran's service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience for the time period August 31, 2010.  The electronic claims file must be made available to the examiner, and the examiner must specify in the report that the file has been reviewed.

The examiner must compile a full work and educational history.  Following a thorough review of all pertinent medical records and the lay statements of record, the examiner must provide an opinion as to the functional impact of the Veteran's service-connected left ventricular hypertrophy with ischemia, PTSD, diabetes mellitus, type 2, asthma, tinnitus, diabetic dermopathy,  scarring of the back and shoulders and bilateral hearing loss on his employability during the time period prior to August 31, 2010.  This opinion must be provided without consideration of his nonservice-connected disabilities or age.

The examiner(s) is/are requested to provide a thorough rationale for any opinion provided.  If the examiner(s) is/are unable to provide an opinion without resorting to speculation, the examiner(s) should explain why a definitive opinion cannot be provided. 

2.  Then, readjudicate the claim remaining on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


